     Case 3:20-cv-00026-RDM-CA Document 11 Filed 03/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT MICHAEL HARRIOTT,                        Civil No. 3:20-cv-26

             Petitioner                         (Judge Mariani)

      V.

JEFFERY E. BOYLES,

             Respondent

                                        ORDER

      AND NOW, this       fi ~    y of March, 2021, upon consideration of the petition for

writ of habeas corpus, and for the reasons set forth in the accompanying Memorandum, IT

IS HEREBY ORDERED THAT:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

      2.     The Clerk of Court is directed to CLOSE this case.




                                                                        /




                                         Ro ert .       n,
                                         United States District Judge
